Exhibit 10.15

AMENDMENT NO. 1
TO
RESTRICTED STOCK AWARD AGREEMENT


This Amendment No. 1 to Restricted Stock Award Agreement (the “Agreement”) is
made by and among Cal Dive International, Inc. (the “Company”) and Quinn J.
Hébert, Scott T. Naughton, G. Kregg Lunsford and Lisa Manget Buchanan (each an
“Employee,” and collectively “Employees”) effective as of December 19, 2007,
pursuant to the Amended and Restated Cal Dive International, Inc. 2006 Long Term
Incentive Plan (the “Plan”), which is incorporated by reference herein in its
entirety.

WHEREAS, effective as of December 19, 2006, the Company granted to each of the
Employees shares of restricted stock, subject to the terms and conditions of the
Plan and the terms and conditions of a Restricted Stock Award Agreement (the
“Original Agreement”) by and between the Company and each Employee; and

WHEREAS, all capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Original Agreement; and

WHEREAS, Section 4 of the Original Agreement provides that (i) with respect to
53% of the total Restricted Shares granted, the Forfeiture Restrictions would
commence to lapse in increments of 20% per year starting on the first
anniversary of the Grant Date, (ii) with respect to the remainder of the
Restricted Shares, the Forfeiture Restrictions would commence to lapse with
respect to a percentage of the Restricted Shares that would be determined by
calculating the amount by which the percentage ownership of the Company’s Common
Stock held by Helix  was reduced (whether resulting from a sale by Helix of
additional shares of Company common stock or issuance by the Company of shares
of its common stock to stockholders other than Helix) in equal increments over
five years commencing with the first anniversary of one or more Sale Closing
Dates; and (iii) the Forfeiture Restrictions would lapse as to 100% of the
Restricted Shares once Helix no longer owns 51% or more of the total voting
power of the Company’s Common Stock; and

WHEREAS, during the course of 2007, the Company issued shares of its Common
Stock to employees, directors, and to the former stockholders of Horizon
Offshore, and by the terms of Section 4(ii) of the Original Agreement, a Sale
Closing Date would have been deemed to occur each time the Company issued such
additional shares of Common Stock, thus commencing the lapsing of Forfeiture
Restrictions as to a percentage of the Restricted Shares; and

WHEREAS, notwithstanding the provisions of the Original Agreement, it is the
desire of the parties hereto to amend the Original Agreement to provide that,
for each calendar year, all Sale Percentages resulting from Sale Closing Dates
during the year shall be accumulated, and shall not be applied to the Restricted
Shares until the earlier of (i) the date that the percentage ownership held by
Helix is reduced by at least 2% or (ii) December 19 of the then current calendar
year, until the Forfeiture Restrictions shall have commenced to lapse as to 100%
of the Restricted Shares.





--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.

Waiver.  The parties hereby agree that notwithstanding Section 4(a)(ii) of the
Original Agreement, only a single Sale Closing Date shall have been deemed to
have occurred with respect to all issuances of Company Common Stock between the
Grant Date and the effective date of this Agreement, and such Sale Closing Date
shall be December 19, 2007 (the “2007 Sale Closing Date”).  The Employees hereby
waive the provisions of the Original Agreement that would have provided for an
earlier lapsing of the Forfeiture Restrictions with respect to any percentage or
percentages of their Restricted Shares and hereby agree that the Sale Percentage
of their Restricted Shares as to which the Forfeiture Restrictions shall begin
to lapse on the first anniversary of the 2007 Sale Closing Date shall be 28.4%.
 Appendix A attached hereto sets forth the vesting details for each of the
Employees.

2.

Amendment.  The parties also hereby agree to amend Section 4(a)(ii) of the
Original Agreement to read in its entirety as follows:

With respect to the remainder of the Shares, the Forfeiture Restrictions shall
lapse with respect to a percentage (each a “Sale Percentage”) of the Shares, in
equal increments over five years commencing on the first anniversary of the date
or dates (each a “Sale Closing Date”) on which the percentage ownership by Helix
Energy Solutions Group, Inc. (“Helix”) of the Company’s Common Stock is reduced
(whether resulting from a sale by Helix of additional shares of Company Common
Stock or an issuance of the Company of shares of its Common Stock to
stockholders other than Helix).  For ease of administration, notwithstanding the
occurrence of one or more Sale Closing Dates during any calendar year, all Sale
Percentages resulting from such Sale Closing Dates shall be accumulated
throughout such calendar year and shall not be applied to the Restricted Shares
until the earlier of (i) the Sale Closing Date that, when combined with any
earlier Sale Closing Dates, results in a reduction by at least 2% of the
percentage ownership by Helix of the Company’s Common Stock, or (ii) December 19
of the then current calendar year in question.  Notwithstanding the foregoing,
the Forfeiture Restrictions with respect to any and all remaining Shares shall
lapse in equal increments over five years commencing on the first anniversary of
the date on which Helix no longer owns 51% or more of the total voting power of
the Company’s Common Stock.  Further, notwithstanding the foregoing, upon the
occurrence of a Change of Control, the Forfeiture Restrictions shall lapse as to
100% of the Shares.

Except as modified by this Amendment, the Original Agreement shall remain
unchanged and in full force and effect.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Employees have each executed this
Agreement all effective as of the date first above written.

 

CAL DIVE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ William L. Transier

 

 

William L. Transier

 

 

Chair, Compensation Committee




 

EMPLOYEES:

 

 

 

/s/ Quinn J. Hébert

 

Quinn J. Hébert

 

 

 

/s/ Scott T. Naughton

 

Scott T. Naughton

 

 

 

/s/ G. Kregg Lunsford

 

G. Kregg Lunsford

 

 

 

/s/ Lisa Manget Buchanan

 

Lisa Manget Buchanan














--------------------------------------------------------------------------------

APPENDIX A

VESTING SCHEDULE


With respect to the number of shares listed opposite each Employee’s name,
representing 28.4% of the total shares granted, the forfeiture restrictions
shall lapse in accordance with the following schedule:

Names

Number of
Shares

Vesting Schedule

Quinn J. Hébert

54,615

20% per year commencing December 19, 2008

Scott T. Naughton

25,560

20% per year commencing December 19, 2008

G. Kregg Lunsford

16,231

20% per year commencing December 19, 2008

Lisa Manget Buchanan

14,942

20% per year commencing December 19, 2008

TOTAL

111,348

 












